Citation Nr: 0001689	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  98-06 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for primary sclerosing 
cholangitis (PSC), claimed as secondary to radiation exposure 
and if so, whether the claim may be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from February 1960 to February 
1962.

Initially, the Board of Veterans' Appeals (Board) notes that 
during the pendency of this appeal, the Board sought and 
obtained an opinion concerning a question involved in the 
veteran's appeal, and furnished a copy of the opinion letter 
to the veteran's representative in October 1999.  In October 
1999, the Board further advised the veteran's representative 
that while the Board was providing 60 days in which he and 
the appellant could submit additional evidence if they chose 
to do so, if they wished to waive the 60 day period, a 
statement to this effect at the bottom of the last page of 
the letter was to be signed and returned to the Board.  As 
this statement was signed and received by the Board in 
October 1999, the Board finds that the issue on appeal is now 
ready for appellate consideration.


FINDINGS OF FACT

1.  A claim for service connection for PSC, claimed as 
secondary to radiation exposure, was denied by an August 1994 
rating decision which was not appealed.

2.  The evidence submitted since the August 1994 rating 
decision pertinent to the claim for service connection for 
PSC, claimed as secondary to radiation exposure, bears 
directly and substantially on the specific matter under 
consideration, is neither cumulative nor redundant, and is, 
by itself or in combination with other evidence, so 
significant that it must be considered in order to finally 
decide the merits of the claim.

3.  PSC was not shown in active service; PSC, first shown 
years after service, is not related to service.


CONCLUSIONS OF LAW

1.  The August 1994 rating decision which denied service 
connection for PSC, claimed as secondary to radiation 
exposure, is final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. 
§ 20.1103 (1994).

2.  New and material evidence has been submitted since the 
August 1994 rating decision, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.104, 3.156 (1999).

3.  PSC, claimed as secondary to radiation exposure, was not 
incurred in or aggravated by active service, nor may PSC be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303(d), 3.307, 3.309, 3.311 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Following notification of an initial review and adverse 
determination by the regional office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the United 
States Court of Appeals for Veterans Claims (previously known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") held that "in order to 
reopen a previously and finally disallowed claim . . . there 
must be 'new and material evidence presented or secured' . . 
. since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999).  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b) (1999).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Moreover, a disease which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (1999).

Where a veteran served 90 days or more during a period of war 
and cirrhosis of the liver becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service. This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

The regulations provide service connection for specific 
diseases for radiation exposed veterans as a result of 
participation in a radiation-risk activity.  The diseases 
referred to in the regulation are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
salivary gland, and cancer of the urinary tract.  38 C.F.R. § 
3.309(d) (1999).

In all other claims in which it is established that a 
radiogenic disease first became manifest after service and 
was not manifest to a compensable degree within any 
applicable presumptive period under 38 C.F.R. § 3.307 or § 
3.309, and it is contended that the disease is a result of 
exposure to ionizing radiation in service, an assessment will 
be made as to the size and the nature of the radiation dose 
or doses.  38 C.F.R. § 3.311(a) (1999).  "Radiogenic disease" 
includes the following: all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia, thyroid cancer, breast 
cancer, lung cancer, bone cancer, liver cancer, skin cancer, 
esophageal cancer, stomach cancer, colon cancer, pancreatic 
cancer, kidney cancer, urinary cancer, multiple myeloma, 
posterior subcapsular cataracts, non-malignant thyroid 
nodular disease, ovarian cancer and parathyroid adenoma. 38 
C.F.R. § 3.311(b)(2) (1999).

A veteran is not foreclosed from establishing service 
connection on a direct basis, based solely on exposure to 
ionizing radiation, if the disability is not specifically 
listed under 38 C.F.R. §§ 3,309(d) or 3.311.  See Combee v. 
Principi, 34 F. 3d 1039 (1994).

Service medical records dated in March 1960 indicate that the 
veteran was to obtain an appointment with the dermatology 
clinic as a result of severe acne vulgaris of the back.  In 
June 1960, the veteran received additional treatment for acne 
vulgaris of the back, and in September 1960, dermatological 
consultation revealed severe acne of the back and that the 
veteran was to have X-ray therapy.  A service hospital 
summary from November 1960 reflects that examination of the 
back at this time revealed chronic severe acne lesions, and 
it was noted that the veteran had had this condition for some 
time, and that he had been receiving periodic X-ray therapy 
to this area at the hospital.  The diagnosis included acne 
vulgaris, posterior chest, severe.  In February 1961, it was 
noted that the veteran continued to have symptoms of acne on 
his back for which treatment was to be continued.  Pustular 
acne of the back was again noted in a hospital summary dated 
in April 1961.  

Service medical records further reflect that in May 1961, the 
veteran complained of persistent acne of the back, and it was 
noted that he had had Kynex, X-ray, and the "usual" 
therapy.  It was indicated that the veteran would now be 
placed on antogenous vaccine.  Thereafter, service records do 
not mention any additional X-ray therapy to the veteran's 
back and there is no indication as to the dose of radiation 
the veteran was exposed to in the earlier therapy sessions.  
There was no diagnosis of acne vulgaris at the time of the 
veteran's separation examination in January 1962.  However, 
in his original application for compensation filed in 
February 1962, the veteran claimed service connection for 
severe acne of the back.

Department of Veterans Affairs (VA) medical examination in 
February 1962 revealed that the veteran complained that the 
acne on his back would not go away.  A special dermatological 
examination at this time indicated that the veteran reported 
that his acne condition worsened during the service, 
especially in the summer of 1960.  The veteran further 
reported that during the service, he received a great deal of 
treatment for his acne, including considerable X-ray 
treatment in addition to many local medications, internal 
antibiotics, and even an autogenous vaccine.  The veteran 
noted that he still had this condition and that it had spread 
from the back to the shoulders.  Examination revealed 
considerable scarring and evidence of severe acne of the past 
on the back.  There still was a moderate acne with comedones, 
papules, and pustules found scattered over the entire back, 
and this was found to a lesser extent on the chest and to a 
mild extent on the shoulders.  The face was noted to have 
only minimal involvement with acne.  The diagnosis was acne 
vulgaris, back, severe, chronic, shoulders, chest, face, 
milder.

A June 1962 rating decision denied service connection for 
acne on the basis that the veteran had acne prior to service, 
and that its progression in service had not been shown to be 
any more than would have occurred in the normal course of the 
disease.

A VA hospital summary for the period of June to August 1967 
reflects that the veteran reported a history of having a 
right kidney stone removed in March 1967, and that one week 
prior to this admission, he again experienced hematuria and 
dull right costovertebral angle tenderness and ache.  
Examination at the time of admission was found to be entirely 
normal except for a scar on the right flank.  An intravenous 
pyelogram (IVP) was interpreted to reveal a stone in the left 
lower pole, right lower pole, of the right ureter with delay 
of function and then pointing of the stone on the right. 
Calcium and phosphorus studies revealed elevated calcium and 
lowered phosphorus levels repeatedly.  In June 1967, the 
veteran underwent a right ureterolithotomy and pelviotomy 
with T Tube intubation of the upper ureter, and in July 1967, 
the tube was removed.  

Thereafter, due to continued elevated calcium and lowered 
phosphorus, the veteran was explored for parathyroid adenoma 
on August 1, 1967, that was located below the thyroid on the 
right side, measuring 5 by 10 millimeters in size.  This was 
removed and there were no complications postoperatively until 
August 6, 1967, at which time the veteran developed a high 
temperature.  A stone was determined to have moved down into 
his ureter, and with treatment the stone was passed 
spontaneously.  It was believed that the veteran had 
developed a post-calculous pyelonephritis and antibiotics 
were continued.  Thereafter, the veteran's condition 
gradually improved.  The diagnoses included hyperthyroidism, 
right ureteral and right renal stones, left renal stones, 
parathyroid adenoma, and atrophy of another parathyroid 
gland.

A VA hospital summary from May 1969 reflects that following 
the excision of a parathyroid tumor from near the lower pole 
of the thyroid gland on the right extending to the 
mediastinum, the veteran passed several calculi in August 
1967.  At that time, the veteran reported that an IVP 
revealed new calculi on the left, and that in August 1968, 
another IVP revealed negative findings.  Since that time, the 
veteran reported recurrent intermittent right flank pain with 
recurrent hematuria.  An IVP at this time revealed a left 
upper pole renal calculus but otherwise negative findings.  
The plan was to treat the veteran's urinary tract infection 
with antibiotics even with a renal calculus.  It was noted 
that his renal calculus would be followed at 6 month to 
yearly intervals.  

VA hospital records from October 1979 reveal that the veteran 
underwent the excision of two sebaceous cysts on the upper 
back which were reportedly recurrent and examples of severe 
acne of the upper back status post multiple radiation 
treatments to the area.  The operative record indicates that 
the veteran's skin was noted to be very fibrotic and 
avascular, possibly secondary to radiation.  

A VA hospital summary for the period if October to November 
1988 reflects that the veteran was admitted at this time with 
a two week history of increasing epigastric pain, progressive 
jaundice, darkening of urine, 22 pound weight loss over the 
previous six months, and marginal fevers with chills.  
Examination of the abdomen revealed that it was diffusely 
tender with right upper quadrant guarding but no peritoneal 
signs.  Ultrasound on the day of admission revealed 
questionable stones to the right hepatic duct with proximal 
dilatation, but no common duct dilatation.  On October 18, 
1988, the veteran underwent a cholecystectomy, intraoperative 
cholangiogram, common duct resection, Roux-Y 
hepaticojejunostomy, and liver biopsy.  Additionally, a U-
tube was placed percutaneously through the liver exiting 
through the left hepatic duct entering the jejunal loop and 
exiting several centimeters distal to the anastomosis and 
exiting percutaneously.  A JP tube was placed at the juncture 
of the superior surface of the liver and the U-tube.  The 
veteran was discharged with the U-tube in place.  The 
diagnoses included sclerosing cholangitis, borderline 
hypertension, status post resection of the parathyroid 
adenoma, 16 years earlier, and nephrolithiasis, secondary to 
hypercalcemia.

VA medical records for the period of October 1988 to January 
1991 reflect that in March 1989, it was noted that the 
veteran was recovering from biliary surgery in approximately 
November 1989, and that he had tubes in his liver that were 
due to be removed in May 1989.  At the end of March 1989, it 
was indicated that the veteran had a history of sclerosing 
cholangitis status post U-tube placement with 
hepaticojejunostomy, cholecystectomy and common bile duct 
(CBD) exploration in October 1988.  At this time, the 
veteran's main complaint was a feeling of lethargy since 
March 1989.  The assessment was lethargy likely secondary to 
some depression, although possibly a manifestation of 
resolving viral infection.  Throughout the remainder of 1989, 
the veteran continued to experience symptoms of fatigue and 
the veteran underwent revision of the U-tube in August 1989.  
In December 1989, the assessment was likely intermittent 
obstructive cholangitis secondary to right hepatic stricture.  

VA medical records in 1990 continue to reflect that the 
veteran experienced malaise and lethargy, and that he 
underwent the changing of the Omaya reservoir over the 
biliary stent in January 1990.  A cholangiogram in June 1990 
was interpreted to reveal no change in the veteran's biliary 
stent and choledochojejunostomy with a biliary stent through 
the left hepatic system extending into the small bowel.  A 
small area of stricturing or extrinsic compression was also 
seen on a branch of the right biliary system, and there was 
left nephrolithiasis.  In August 1990, it was noted that the 
veteran continued to suffer from fatigue, weakness and 
lethargy, and the veteran reported a history of sclerosing 
cholangitis, the first episode of which reportedly occurred 
in October 1988.  At this time, the veteran was informed that 
these symptoms were part of the chronic nature of PSC.  

A private medical statement from Dr. C. W., dated in March 
1991, notes that the veteran carried a diagnosis of 
sclerosing cholangitis, and that this was a progressive and 
nontreatable liver condition, in which the bile ducts of the 
liver become inflamed and scarred.  With time, it was noted 
that the patient develops chronic and unrelieved biliary 
obstruction, and that at present, the only successful 
treatment of this condition was liver transplantation.  

VA medical records for the period of March 1991 to December 
1992 reflect that in March 1991, a cholangiogram was 
interpreted to reveal an impression of mild changes 
consistent with sclerosing cholangitis, that the biliary 
catheter remained patent, and that there was no significant 
change from June 1990.  A June 1991 abdominal ultrasound was 
interpreted to reveal an impression of a somewhat echogenic 
liver suggesting fatty infiltration, or in the right setting, 
a cirrhosis, mild splenomegaly, and no biliary dilatation 
with biliary stent in place.  In August 1991, the veteran's 
biliary stent was replaced.  Throughout 1992, the veteran's 
symptoms related to his PSC were noted to be unchanged.

In a claim dated in December 1992, the veteran stated that he 
had PSC and that he believed it was caused by radiation 
exposure.  In this regard, he noted that while in service, he 
had been exposed to radiation therapy for the acne on his 
back, and that he received radiation two to three times a 
week for two and a half months.  He went on to note that the 
entire torso from the neck to the thighs was exposed to the 
treatments, and he believed the treatment was excessive and 
resulted in a deterioration of his physical condition.  In 
March 1967, he started demonstrating symptoms which were 
related to the over exposure of radiation, consisting of 
renal calculi for which he had surgery at that time and again 
in June 1967.  In August 1967, he had exploratory surgery for 
a hyperparathyroid, which he submitted was clearly related to 
radiation exposure.  Since that time, his condition had 
worsened, and he indicated that a physician who had treated 
him in October 1988 indicated to the veteran that he believed 
his condition was consistent with overexposure to radiation.

In support of his December 1992 claim, the veteran also 
provided copies of various articles which he contended 
supported his claim that his PSC was related to his radiation 
exposure during service.  The articles addressed the 
management of gastrointestinal (GI) injury associated with 
acute radiation syndrome, the relationship between 
hypercalcemia and bile flow and biliary calcium secretion, 
therapeutic radiation and hyperthyroidism, fundamentals of 
radiobiology, an overview of the biological effects of 
ionizing radiation, and the effects of exposure to low levels 
of ionizing radiation.

VA medical records for the period of January to October 1993 
reflect that during 1993, the veteran continued to complain 
of symptoms associated with his PSC.  Radiological 
examination of the abdomen in August 1993 revealed biliary 
gas which was also found on the study from 1989.

VA radiological consultation in January 1994 indicated that 
the veteran was claiming service connection for 
hyperparathyroidism, renal calculi and PSC as secondary to 
alleged X-ray therapy for acne of the back in service.  It 
was noted that service medical records provided no evidence 
as to the amount or duration of any such treatment.  The 
radiological examiner indicated that review of the medical 
record revealed two statements taken from the veteran in 1960 
of having received radiation therapy to his back for acne, 
over a two to three month period.  Nowhere in the chart, 
other than by the veteran's statement, was there 
documentation of such therapy.  From this basis and relying 
on the veteran's statements, the examiner believed that it 
was not readily apparent how much radiation therapy both in 
terms of dosages and frequency, the veteran had received.  
This examiner was referring the claim to the radiation 
physicist who he believed to be the most appropriate 
individual to evaluate the issue of radiation induced 
pathology.

The January 1994 VA medical physicist reviewed the veteran's 
file in order to find evidence of the relationship between 
radiation therapy doses and his claimed conditions.  However, 
in order to judge such a condition, the examiner noted that 
it was very important to have the exact radiation dosages and 
the frequencies of such therapies.  From the information 
given in the file, the examiner did not find that it was 
clear how much radiation dosage the veteran received and the 
times of the therapies.  Accordingly, it was difficult for 
him to establish a relationship between the radiation therapy 
and the claimed condition.  

VA endocrine consultation in April 1994 revealed a history of 
X-ray therapy to the back and neck for acne in 1960.  It was 
further noted that the veteran had problems with 
nephrolithiasis in 1966, and that there was a diagnosis of 
parathyroid adenoma for which there was a subsequent 
exploration.  No distinct nodules were found on examination.  
The assessment included normal thyroid and history of 
parathyroid adenoma.

VA GI clinical consultation in July 1994 revealed that the 
examiner had followed the veteran's case in the VA GI clinic, 
and that the veteran's history was positive for PSC.  The 
examiner further commented that there was no evidence to 
suggest that X-ray therapy could cause PSC, and that the 
cause of PSC was unknown.

At the time of an August 1994 rating decision, which 
originally denied service connection for PSC, claimed as 
secondary to radiation exposure, the RO determined that the 
service medical records were negative for evidence of any 
complaints or treatment for PSC and that the condition was 
not one which might be considered service-connected based on 
radiation exposure.  Consequently, the RO denied service 
connection for this disorder.  The veteran did not appeal 
this decision and it became the last final denial under Evans 
v. Brown, supra.  Service connection for hyerparathyroid and 
renal calculi as secondary to radiation exposure was deferred 
pending Chief Benefits Director review, which was to be 
requested following the completion of necessary development. 

Since the August 1994 rating decision, additional pertinent 
evidence has been received as to the issue of service 
connection for sclerosing cholangitis, which consists of 
additional VA outpatient records, hearing testimony from 
January 1999, an article regarding the expansion of 
radiogenic diseases for VA purposes, a VA medical opinion as 
to the issue of a relationship between hyperparathyroidism, 
renal calculi and radiation exposure, December 1998 private 
opinions from Dr. G., and September 1999 opinions from Dr. M. 

VA outpatient records for the period of September 1994 to 
December 1996 reflect that in December 1994, the veteran 
complained of abdominal pain which was found to possibly be 
related to the veteran's previous abdominal surgery.  It was 
not believed to represent his underlying PSC.  In March 1995, 
the veteran complained of general malaise and abdominal 
discomfort, and the diagnosis was PSC.  In April 1995, it was 
determined that there was no evidence of progression of the 
veteran's PSC.  In February 1996, the veteran complained of 
pain and redness in the area of his biliary stent.  At the 
end of September 1996, the veteran again complained of 
malaise but no abdominal pain.  

In August 1995, the veteran provided additional information 
in support of his claim, which included an article that noted 
the expansion of the list of radiation-caused diseases for VA 
purposes.

In a VA memorandum from the Chief Public Health and 
Environmental Hazards Officer, dated in December 1996, it was 
noted that the veteran had received X-ray therapy for his 
back in military service in 1960, and was subsequently found 
to have kidney stones due to a parathyroid adenoma which was 
removed in 1967.  It was further noted that the case was 
reviewed by the Chief, Radiation Oncology Service, Mountain 
Home VA Medical Center, who commented that the literature 
showed that as little as 32 ionizing radiation units (RADS) 
to the parathyroid could cause adenomas as early as within 
three years.  Therefore, it was this examiner's opinion that 
even though the total dose and the exact location of 
radiation were not available from the records, it was likely 
that the radiation was the cause of the parathyroid in the 
veteran.  The Chief Public Health and Environmental Hazards 
Office concurred with this opinion.  In a letter to the RO, 
dated in December 1996, the Compensation and Pension Service 
further noted that service connection for the adenoma and its 
complications to include kidney stones was warranted.

In a private medical report, dated in December 1998, Dr. G. 
indicated that he was writing this letter in support of the 
veteran's appeal in regards to the health effects suffered by 
the veteran after having sustained radiation therapy in the 
early 1960's.  He further indicated that he had extensive 
background in working with radiation-related health problems 
and offered the following opinions to a reasonable medical 
certainty.  Although noted to be incomplete due to inadequate 
maintenance, the available records were noted by Dr. G. to 
reveal that "considerable X-ray treatment was given, as well 
as many local medications, internal antibiotics and even an 
autogenous vaccine was made" with the purpose of abating a 
rather aggressive case of acne vulgaris that affected the 
veteran's back, shoulders, chest and face.  (Special 
dermatologic examination VARO, Nashville 3, Tennessee, March 
20, 1962 medical record of F. G. W., M.D.)  The treating 
physician at that time was noted to be Colonel J. T. C., 
Munsen Army Hospital, Fort Leavenworth, Kansas.  Dr. G. noted 
that there was also an entry in the records from Colonel J. 
T. C. that confirmed that on May 22, 1961, the veteran had 
"persistent acne of the back, has had Kynex, X-ray and usual 
therapy.  Will now get an autogenous vaccine."

Although there were no records maintained detailing the 
specific doses that the veteran received, Dr. G. indicated 
that based on the history he had received, the veteran 
received approximately 12 X-ray treatments in two separate 
courses of therapy for the acne.  He further noted that at 
the time the veteran received the therapy, the intensity of 
the dose was sufficient to have actually caused first and 
second degree burns to his back, neck and shoulders.

Subsequent to this treatment, Dr. G. indicated that the 
veteran had experienced a number of medical problems that, to 
a reasonable medical certainty, were causally related to 
those treatments.  The causal relationship was confirmed and 
endorsed by the documents of the Department of Veterans 
Affairs in relation to Section 3.311 claims based on exposure 
to ionizing radiation.  Specifically, on August 1, 1967, the 
veteran underwent the surgical excision of a parathyroid 
adenoma, which had been established to be causally related to 
radiation in that general area of the body involving the 
thymus and thyroid.  As a secondary consequence of his 
hyperparathyroidism, which was what led to the excisional 
biopsy, Dr. G. opined that the veteran experienced both 
biliary lithiasis and renal lithiasis, and in fact, it was 
these conditions that ultimately led to the recognition of 
the hyperparathyroidism.  

Dr. G. went on to indicate that subsequent to having been 
surgerized for removal of the stones from his urinary tract, 
as well as from his biliary tract, the veteran had gone on to 
develop sclerosing cholangitis.  Dr. G. believed that it was 
a reasonable medical certainty that this condition, as well, 
was directly related to hyperparathyroidism, which in turn, 
was a consequence of the radiation therapy that he received.  
Dr. G. submitted that the veteran had been suffering with the 
complications of sclerosing cholangitis for the balance of 
his life and in October 1998, he underwent the most recent 
series of surgeries on his biliary tract relating to the 
continuing adverse effects of the sclerosing cholangitis, a 
disease that, in general, was known to be associated with a 
shortened life span.

Dr. G. concluded that the causal links in this case were well 
within the range of reasonable medical certainty and, for 
this reason, he believed that the veteran was entitled to a 
favorable judgment in regard to his claim in this matter.  

In a December 1998 addendum to his report, Dr. G. noted that 
in an article published in the Archives of Internal Medicine, 
Volume 149, August 1989, titled "Therapeutic Radiation and 
Hyperparathyroidism," a case controlled study in Rochester, 
Minnesota by C. M. B., M. P. H., et al., the association 
between primary hyperparathyroidism and prior therapeutic 
radiation exposure, at least for women in this population, 
had been confirmed.  Dr. G. also noted an article titled, 
"Radio Pathology of Organs and Tissues," by W. A., et al., 
published in 1991 by S.-V., in which it was stated that in 
cases of radiation effects to the skin involving significant 
deep penetrating radiation, a very hard, wood-like plaque 
would develop as much as three centimeters thick which was 
palpable under the intensely pigmented skin.  

In the addendum, Dr. G. went on to note that the significance 
of these articles to the veteran had to do with the fact that 
at the time of the removal of the sebaceous cyst, it was 
noted by the surgeon involved that this tissue during the 
procedure was found to be extremely fibrotic, and the finding 
of fibrotic tissue in the veteran's back certainly supported 
the notion that, although under most normal circumstances, 
radiation therapy for acne would have involved low energy 
radiation that should not have involved much penetration, if 
it were not penetrating, it would not have caused this kind 
of fibrosis.  

In addition, Dr. G. noted that subsequent surgeries for 
sebaceous cysts as late as 1979 supported the claim that the 
radiation received by the veteran was in doses that were 
significantly higher and more penetrating than would have 
been expected and that this, in turn, would explain why 
treatment to the skin on the back would result in a 
parathyroid adenoma development with the associated 
hypercalcemic complications of renal and biliary lithiasis.  
Dr. G. went on to comment that the biliary lithiasis led to 
and contributed to the development of the veteran's PSC which 
was his disabling condition, and that given the fact that 
there were no records as to the specific doses used, there 
was no way of disproving an appropriate claim that the 
veteran was overdosed at the time of treatment, and that the 
overdosing led to the development of a fibrotic skin 
condition, the parathyroid adenoma, and other sequelae. 

At the veteran's hearing before a traveling member of the 
Board in January 1999, the veteran agreed that the only issue 
on appeal was whether new and material evidence had been 
submitted to reopen a claim for service connection for PSC 
(transcript (T.) at p. 2).  The veteran underwent X-ray 
therapy treatment for acne on his back during service in 1960 
(T. at p. 4).  Treatment lasted over a two week period at the 
rate of every two days, and the process was repeated over 
another two week period (T. at p. 4).  Sclerosing cholangitis 
first manifested itself in severe form in 1988, although the 
veteran noted that it might have been there as much as one to 
three years earlier (T. at p. 5).  The veteran began to have 
parathyroid problems in 1967, at which time he was 
continually developing kidney stones (T. at pp. 5-6).  No 
doctor other than Dr. G. had provided a written opinion that 
there was a relationship between his radiation exposure in 
service and PSC (T. at p. 6).  At the time of his surgery, 
one doctor had indicated that there was a possibility of a 
relationship (T. at p. 6).  The veteran believed that the 
literature indicated that radiation and parathyroid affected 
the immune system, and that this caused his PSC (T. at p. 6).

The veteran described the manner in which he was placed on a 
table and given the X-rays during service (T. at pp. 7-8).  
The veteran indicated that he had not been given more than 
two cycles of radiation treatments (T. at p. 8).  The veteran 
also maintained that the development of fibrotic tissue in 
the area of the radiation treatments was evidence that he had 
received excessive radiation (T. at pp. 9-10).  The veteran 
further noted that he had recently underwent the removal of 
some stones from the biliary and that there was something 
there that could not be removed (T. at p. 11).  

A July 1999 letter from the Board to Dr. M. requested that 
this examiner review the entire claims file and provide an 
opinion as to the degree of medical probability that there 
was a causal relationship between the veteran's PSC and 
exposure to radiation during service.  Dr. M. was also 
requested to render an opinion as to the degree of medical 
probability that there was a causal relationship between the 
veteran's parathyroid adenoma and/or renal calculi and the 
veteran's development of PSC.

In his medical report, dated in September 1999, Dr. M. 
initially noted his review of the medical charts in this case 
and his consultation of textbooks on gastroenterology, 
hepatology, general medicine, and endocrinology.  
Furthermore, he indicated that a "MEDLINE" search was 
conducted on the association of sclerosing cholangitis and 
radiation exposure.  Dr. M. then noted the veteran's history 
in this matter, which included radiation therapy every other 
day for two week periods on two occasions, with the actual 
dosages and type of radiation unavailable and the assumption 
that the radiation was applied to the back, shoulders, face 
and chest.  Dr. M. also noted that in 1967, the veteran 
suffered from recurrent kidney stones and there was a 
diagnosis of hyperparathyroidism, for which the veteran 
underwent surgical exploration and a parathyroid adenoma was 
removed.  Records subsequent to this point were noted to 
demonstrate no evidence of hypercalcemia.

Thereafter, Dr. M. indicated that the veteran underwent 
removal of two sebaceous cysts in 1979, at which time the 
surgeon noted that the skin on the veteran's back was very 
fibrotic and avascular possibly secondary to his radiation 
therapy.  In 1988, the veteran then developed the onset of 
liver disease with fatigue and jaundice, which was 
accompanied by lever function study abnormalities.  At this 
time, the veteran underwent a cholecystectomy, splenectomy 
and subsequently, hepaticojejunostomy with a Roux en Y 
anastomosis.  The veteran was also noted to have undergone a 
colonoscopy which revealed no evidence endoscopically or 
pathologically of ulcerative colitis, which was often 
associated with PSC.  There were also laboratory studies from 
1992 which showed that the veteran had positive antibodies to 
anti-smooth muscle, and also brush border indicative of 
autoimmunity.  In Dr. M.'s review of the records, there was 
no evidence of liver or biliary tract disease at the time of 
diagnosis and treatment of the hyperparathyroidism.  

Dr. M. observed that the etiology of PSC was unknown.  PSC 
was believed to have an immunologic basis in that 
approximately 70 percent of patients had associated 
ulcerative colitis which was another autoimmune-linked 
disease.  Secondary biliary sclerosis could be associated 
with other diseases that caused obstruction of the biliary 
system, including common bile duct stones, chronic 
pancreatitis, and certain parasitic infections.  

Dr. M. went on to comment that the relationship of 
hyperparathyroidism and biliary tract disease, including 
gallstones, was debatable.  Hyperparathyroidism as a risk 
factor for cholelithiasis was not mentioned in any of the 
textbooks of medicine, gastroenterology, hepatology, or 
endocrinology that he reviewed.  He noted that there were 
"reports in the literature of both positive (Octachiurica 
Scandinavia 1974; 140: 618-625), and negative associations 
(Gut 1977; 18: 543-546) of hyperparathyroidism and gallstone 
disease."

Reference was also made to the opinion of Dr. G. that 
hypercalcemia could be a cause of biliary tract disease by 
increasing bile lithogenicity, in response to which Dr. M. 
indicated that there was some experimental evidence for this.  
However, Dr. M. noted that in the veteran's case, correction 
of his hyperparathyroidism and hypercalcemia occurred some 20 
years before the onset of liver disease.

In the opinion of Dr. M., the possibility that 
hyperparathyroidism/hypercalcemia was associated with 
increased gallstone disease appeared to be a tenuous link at 
best, and not well established.  Furthermore, he was 
skeptical again that his hyperparathyroidism/hypercalcemia 
which was corrected remote from his liver disease was an 
etiologic factor for the sclerosing cholangitis ("MEDLINE" 
search).  Dr. M. could find no information in the literature 
on the association between radiation therapy and PSC.  He 
recognized that the etiology of PSC was unknown.  
Histologically, PSC was characterized by excessive fibrosis, 
and radiation enteritis was also associated with fibrosis.  
However, he believed that the link between the two had not 
been established.  Furthermore, if the veteran was treated 
with deeply penetrating form of radiation therapy which could 
have accounted for his liver disease, he would have expected 
symptoms of acute radiation sickness, which were not apparent 
on review of the veteran's medical records.  He therefore 
concluded that a relationship between the veteran's radiation 
treatment for acne and the development of sclerosing 
cholangitis was speculative.

Finally, Dr. M. noted that the VA had determined that 
parathyroid adenoma was a radiogenic disease, and there had 
been some documentation in the literature on the association 
between radiation therapy and parathyroid adenomas.  While 
this was noted to be outside of his expertise, in his 
opinion, a causal relationship between the veteran's 
parathyroid adenoma and hypercalcemia and his subsequent 
development of PSC some 20 years hence was remote.


II.  Analysis

Whether New and Material Evidence has been Submitted to 
Reopen the Claim 

While this case has been in appellate status, the United 
States Court of Appeals for the Federal Circuit entered a 
decision in Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998) 
concerning the definition of the term "new and material 
evidence" found in 38 U.S.C.A. § 5108 (West 1991).  In that 
determination, the Court of Appeals for the Federal Circuit 
held that the Court in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), had "overstepped its judicial authority" by 
adopting a social security case law definition of "new and 
material evidence," rather than deferring to the 
"reasonable interpretation of an ambiguous statutory term 
established by [VA] regulation."  Id. at 1357, 1364.  The 
Court of Appeals for the Federal Circuit further held that 
the Court's "legal analysis may impose a higher burden on 
the veteran before a disallowed claim is reopened" as to 
what constitutes "material evidence" (Id. at 1357, 1360), 
and remanded the case for review under the Secretary's 
regulatory definition of "new and material evidence."

In Hodge, the Court of Appeals for the Federal Circuit found 
that the definition of "new and material evidence" applied 
by the Court under Colvin was as follows:

Evidence is 'new and material' if: (i)  it 
was not of record at the time of the last 
final disallowance of the claim and is not 
merely cumulative of evidence of record; (ii) 
it is probative of the issue at hand; and if 
it is 'new' and 'probative' (iii) it is 
reasonably likely to change the outcome when 
viewed in light of all the evidence of 
record.

Id. at 1359 [hereafter Colvin definition].  The Court of 
Appeals for the Federal Circuit found that part (iii) imposed 
a higher burden on claimant's than the VA regulatory 
definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will have 
on the outcome of the veteran's claim; it 
requires that 'there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1363.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's claim.

Id. at 1363. 

In this case, the RO provided the appellant with the 
provisions of 38 C.F.R. § 3.156(a) in the January 1998 
statement of the case.  Moreover, the Board has reviewed the 
evidence received since the August 1994 rating decision and, 
as indicated below, has found that the private medical 
opinions of Dr. G. are sufficient to reopen the veteran's 
claim for service connection for sclerosing cholangitis, 
claimed as secondary to radiation exposure.  Accordingly, the 
Board finds that the claimant has been provided the governing 
regulatory definition of "new and material evidence," that 
the RO's adjudication of the claim was consistent with that 
definition, that this evidence qualifies as "new and 
material evidence" under this definition, and that it is 
therefore not prejudicial for the Board to proceed with the 
adjudication of this claim.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

The Board has considered the evidence and contentions 
received since the August 1994 rating decision and finds that 
it most importantly consists of the December 1998 medical 
opinions from Dr. G. that the veteran's sclerosing 
cholangitis was the probable result of the veteran's 
hyperparathyroidism and/or radiation exposure in the 
military.  Consequently, the Board finds that the additional 
evidence and material of record in this case bears directly 
and substantially on the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or in 
combination with other evidence, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 

For the limited purpose of determining whether a claim is 
well grounded, the evidence submitted by and on behalf of the 
claimant must be presumed to be credible.  King v. Brown, 5 
Vet. App. 19 (1993).  In this case, the opinion of Dr. G. 
that the veteran's sclerosing cholangitis was the probable 
result of the veteran's hyperparathyroidism and/or radiation 
exposure in the military is sufficient to make the veteran's 
claim well grounded.  The Board notes that in a merits 
determination, however, no such presumption of credibility 
attaches. 


Decision on the Merits

The veteran waived consideration by the agency of original 
jurisdiction of the report by Dr. G. as well as the medical 
texts submitted in support of the claim.  He exercised his 
right to a hearing.  Likewise, the opinion of the independent 
medical expert has been reviewed by the appellant and his 
representative in accordance with the governing regulatory 
procedures.  No further argument or evidence was submitted by 
or on behalf of the claimant.  While the issue considered by 
the RO was whether new and material evidence had been 
submitted to reopen the claim for service connection, the 
substantive arguments advanced by and on behalf of the 
claimant have gone not simply to that procedural question, 
but have also directly addressed the merits of the claim at 
length.  In light of these actions, the Board concludes that 
it is not prejudicial error for the Board to address the 
merits of claim without further remand to the RO.  Bernard, 
supra.

The Board would further observe that there no doubt that the 
veteran has advanced this claim in good faith and, as the 
referral to the independent medial expert indicates, the 
Board by no means regards the claim as frivolous.   
Ultimately, however, the Board is tasked by law to resolve 
the claim not on the strength of the veteran's subjective 
belief in the merit of his claim, but on the weighing and 
evaluation of the objective evidence of record.

The Board first notes that PSC is not among the disorders 
identified by the Secretary for presumptive service 
connection under 38 C.F.R. §§ 3.309(d) and/or 3.311.  Thus, 
the Board initially finds that the veteran is not entitled to 
presumptive service connection for his claimed disability 
under 38 C.F.R. §§ 3.309(d) and/or 3.311. 

As was previously noted, however, pursuant to Combee v. 
Principi, supra, the veteran is not foreclosed from 
establishing service connection on a direct basis, based 
solely on exposure to ionizing radiation, if the disability 
is not specifically listed under 38 C.F.R. §§ 3.309(d) or 
3.311.  In this regard, the veteran must provide competent 
evidence of a nexus between his current disorders and 
service.

With respect to the issue of the probative value of the 
veteran's nexus evidence, the Board notes the opinions of Dr. 
G. that as a secondary consequence of the veteran's 
hyperparathyroidism, the veteran experienced both biliary 
lithiasis and renal lithiasis, and in fact, it was these 
conditions that ultimately led to the recognition of the 
hyperparathyroidism, and that subsequent to having been 
surgerized for removal of the stones from his urinary tract, 
as well as from his biliary tract, the veteran had gone on to 
develop sclerosing cholangitis.  Dr. G. believed that it was 
a reasonable medical certainty that this condition, as well, 
was directly related to hyperparathyroidism, which in turn, 
was a consequence of the radiation therapy that he received 
during service. 

Dr. G. went on to opine in his December 1998 addendum report 
that subsequent surgeries for sebaceous cysts as late as 1979 
supported the claim that the radiation received by the 
veteran was in doses that were significantly higher and more 
penetrating than would have been expected and that this, in 
turn, would explain why treatment to the skin on the back 
would result in a parathyroid adenoma development with the 
associated hypercalcemia complications of renal and biliary 
lithiasis.  Dr. G. went on to comment that the biliary 
lithiasis led to and contributed to the development of the 
veteran's PSC which was his disabling condition, and that 
given the fact that there were no records as to the specific 
doses used, there was no way of disproving an appropriate 
claim that the veteran was overdosed at the time of 
treatment, and that the overdosing led to the development of 
a fibrotic skin condition, the parathyroid adenoma, and other 
sequelae.

The Board's review of Dr. G.'s opinions reflects that Dr. G. 
places significant reliance on a critical fact which is not 
demonstrated in the record.  More specifically, the Board's 
review of the evidence reflects that while the veteran 
experienced elevated calcium levels at the time of his 
initial treatment for hyperparathyroidism and renal stones 
during the period of 1967 to 1969, there was no diagnosis of 
hypercalcemia and/or biliary stones, much less sclerosing 
cholangitis or liver disease.  In addition, the record 
reflects an initial finding of biliary lithiasis in 1988.  
Thus, when Dr. G. premises his opinion that as a secondary 
consequence of the veteran's hyperparathyroidism, the veteran 
experienced both biliary lithiasis and renal lithiasis, that 
it was these conditions that ultimately led to the 
recognition of the hyperparathyroidism, and that treatment to 
the skin on the back would result in a parathyroid adenoma 
development with the associated hypercalcemic complications 
of renal and biliary lithiasis, he is drawing a connection 
between manifested symptoms that have been shown by the 
record to be approximately 20 years apart.

On the other hand, the Board finds that the more recent 
September 1999 medical opinion of Dr. M. was based on a more 
thorough and accurate analysis of all of the evidence of 
record.  For example, Dr. M. accurately reported that in 
1967, the veteran suffered from recurrent kidney stones and 
there was a diagnosis of hyperparathyroidism, for which the 
veteran underwent surgical exploration and a parathyroid 
adenoma was removed.  He further correctly noted that records 
subsequent to this point were noted to demonstrate no 
evidence of hypercalcemia.  Therefore, Dr. M.'s review of the 
veteran's records led to the appropriate conclusion that 
there was no evidence of liver or biliary tract disease at 
the time of diagnosis and treatment of the 
hyperparathyroidism in the late 1960's, and that the veteran 
did not experience the onset of liver disease with fatigue 
and jaundice, until 1988.  Thus, when Dr. M. opined that the 
existence of a relationship between hyperparathyroidism and 
biliary tract disease, including gallstones, was a tenuous 
link at best, and not well established, and that he was 
skeptical that the veteran's 
hyperparathyroidism/hypercalcemia which was corrected remote 
from his liver disease was an etiologic factor for the 
sclerosing cholangitis, the Board finds this opinion to be 
supported by a more accurate reading of the evidence of 
record.  Moreover, the Board notes that Dr. M. also squarely 
takes on Dr. G.'s assertion that hypercalcemia could be a 
cause of biliary tract disease by increasing bile 
lithogenicity, when he again noted that the correction of the 
veteran's hyperparathyroidism and hypercalcemia occurred some 
20 years before the onset of liver disease.  

Furthermore, Dr. M. determined that if the veteran was 
treated with a deeply penetrating form of radiation therapy 
which could have accounted for his liver disease, he would 
have expected symptoms of acute radiation sickness, which 
were not apparent on review of the veteran's medical records.  
He therefore concluded that a relationship between the 
veteran's radiation treatment for acne and the development of 
sclerosing cholangitis was speculative, and the Board is in 
agreement with this conclusion.  The Board further agrees 
with Dr. M.'s opinion that a causal relationship between the 
veteran's parathyroid adenoma and hypercalcemia and his 
subsequent development of PSC some 20 years hence was equally 
remote.

The Board notes that it continues to find that the opinions 
of Dr. G. and the previous articles provided by the veteran 
were sufficient to render the veteran's claim on appeal well 
grounded under 38 U.S.C.A. § 5107(a).  However, on the 
merits, the Board has determined that the articles themselves 
are too general and inconclusive by themselves to be accorded 
significant weight, that the veteran's assertions as to a 
relationship between radiation exposure and/or his 
hyperparathyroidism in the late 1960's and his PSC are 
deserving of only minimal weight, and that the opinions of 
Dr. G., although of greater evidentiary weight than the 
veteran's opinions and assertions, were fundamentally based 
on the incorrect premise that the veteran experienced biliary 
lithiasis and other symptoms representative of PSC or liver 
disease in the late 1960's, and are, therefore, also of 
minimal probative value.  See Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) and Curry v. Brown, 7 Vet. App. 58, 68 
(1994).  Consequently, the Board must find that, as between 
the recollections of the veteran and the nexus opinions in 
support of the claim, and the more contemporaneous clinical 
records during the period of 1967 to 1969 and opinions based 
on a more accurate premise, much the greater probative weight 
must be assigned to the latter.  

On the merits, the clear weight of the more probative 
evidence is against the claim, and thus the benefit of the 
doubt doctrine is not for application.

Parenthetically, the Board notes that it has also considered 
the issue of entitlement to service connection for cirrhosis 
of the liver on a presumptive basis under 38 C.F.R. §§ 3.307, 
3.309, but finds that there has not yet been a clear 
diagnosis of this disorder (a June 1991 ultrasound's findings 
were indicated to be suggestive of cirrhosis), and that in 
any event, there is no nexus evidence linking such a disorder 
to service or a period of one year following active duty. 


ORDER

The claim for service connection for PSC, claimed as 
secondary to radiation exposure, is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

